—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Hall, J.), rendered December 21, 1994, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, the police had probable cause to arrest him (see, People v Carrasquillo, 54 NY2d 248; People v McKethan, 225 AD2d 800). Bracken, J. P., O’Brien, Thompson and Pizzuto, JJ., concur.